DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Muthusrinivasan et al. US patent 8,561,185 [herein “Muthusrinivasan”], and further in view of Colesky et al. A Critical Analysis of Privacy Design Strategies. 2016 IEEE Security and Privacy Workshops, pp. 33-40 [herein “Colesky”].
Claim 1 recites “A system for protecting personal information comprising: a personal information file detection unit configured to detect a file including personal information in files stored in a closed network terminal; and”.
Muthusrinivasan detects personally identifiable information (PII) in resource content (i.e., files) (1:65-67).

Muthusrinivasan does not disclose this limitation; however, Colesky’s "Separate" strategy pertains to moving (i.e., copying and deleting) personal data to the access-controlled distributed storage (i.e., file server), in order to make correlation (i.e., symbolic link) for misuse more difficult (Colesky: IV.C, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Muthusrinivasan and Colesky. One having ordinary skill in the art would have found motivation to combine the PII detection of Muthusrinivasan with the “Separate” strategy of Colesky to secure PII on access-controlled file servers.

Claim 5 recites “A method for protecting personal information comprising steps of 25(A) detecting, by a personal information file detecting unit, a file including personal information in files stored in a closed network terminal;”
Muthusrinivasan detects personally identifiable information (PII) in resource content (i.e., files) (1:65-67).
	Claim 5 further recites “(B) copying, by a symbolic link generation unit, the file detected by the personal information file detection unit to a designated location of a file server;”
Muthusrinivasan does not disclose this limitation; however, Colesky’s "Separate" strategy pertains to moving (i.e., copying) personal data to the access-controlled distributed Colesky: IV.C, para. 1).
	Claim 5 further recites “(C) confirming, by the symbolic link generation unit, integrity using a size, a 30hash value, or the like of the detected file including the personal information;”
Muthusrinivasan teaches rules to reduce the likelihood of false positive identification of PII, such as checksum (i.e., integrity) credit card numbers according to the Luhn formula (9:28-37).
	Claim 5 further recites “(D) sanitizing the copied file of the closed network terminal when the integrity is confirmed; and”.
Muthusrinivasan does not disclose this limitation; however, Colesky’s "Stripping" strategy removes (i.e., sanitizes) personal data fields from the system's representation (Colesky: IV.A, para. 1).
	Claim 5 further recites “(E) generating, by the symbolic link generation unit, a symbolic link linked with the copied file in the file server in the closed network terminal.”
Muthusrinivasan does not disclose this limitation; however, Colesky’s "Separate" strategy pertains to moving personal data to the access-controlled distributed storage (i.e., file server), in order to make correlation (i.e., symbolic link) for misuse more difficult (Colesky: IV.C, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Muthusrinivasan and Colesky. One having ordinary skill in the art would have found motivation to combine the PII detection of Muthusrinivasan with the “Separate” and “Stripping” strategies of Colesky to protect PII.

Claim 2 recites “The system for protecting personal information of claim 1, wherein the personal information file detection unit detects a file including personal information by applying a high-speed searching technology based on a file system.”
Muthusrinivasan detects certain types of PII in content of resources with the help of a search system, such that detected content is not shown in search results (2:24-32).

Claim 3 recites “The system for protecting personal information of claim 1, wherein the personal information file detection unit detects a file including personal information using at least one of keyword-based searching, regular expression-based pattern matching, and artificial intelligence.”
Muthusrinivasan defines PII types by templates using keywords such as "expiration date" and regular expressions for phone numbers (3:8-18). PIIs are detected by matching against defined templates (3:19-27).
Claim 7 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The system for protecting personal information of claim 1, wherein the symbolic link generation unit sanitizes the copied file of the closed network terminal when the integrity is confirmed by using a size, a hash value, or the like of the detected file including the personal information.”
Muthusrinivasan teaches claim 1, with rules to reduce the likelihood of false positive identification of PII, such as checksum (i.e., integrity) credit card numbers according to the Luhn formula (9:28-37).
Muthusrinivasan does not disclose the limitation on sanitizing; however, Colesky’s "Stripping" strategy removes (i.e., sanitizes) personal data fields from the system's representation (Colesky: IV.A, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Muthusrinivasan and Colesky. One having ordinary skill in the art would have found motivation to combine the PII detection of Muthusrinivasan with the “Stripping” strategy of Colesky to protect PII.

Claim 6 recites “The method for protecting personal information of claim 5, wherein in step 5(A), a file including personal information is detected by applying a high-speed searching technology based on a file system, and”.
Muthusrinivasan detects certain types of PII in content of resources with the help of a search system, such that detected content is not shown in search results (2:24-32).
Claim 6 further recites “the high-speed searching technology applies at least one of searching only a file having a specific extension in the files stored in the closed network terminal to detect the file included in the personal information, sensing a changed extension 10when an extension is changed by only a file whose extension is changed by history detection to search only a file having the changed extension and detecting a file including the personal 
When many documents in Muthusrinivasan include instructions for ordering goods in an upper left hand corner, which are rendered by the same mark-up language code (i.e., file header information), it is a signal that the data are not actual PII (9:65-10:3).

Claim 8 recites “The method for protecting personal information of claim 5, wherein in step (B), a copy is performed according to a predetermined rule in a specific local area (drive or folder) or a network storage (file server, cloud, etc.), and the predetermined rule encodes and stores the file including the personal information, or decodes the file including the personal information through an encoding processor.”
Muthusrinivasan teaches claim 5, but does not disclose this claim; however, Colesky’s "Hide" strategy encrypts (i.e., encodes) personal data to prevent understandability by those without the ability to decipher (i.e., decode) it (Colesky: IV.B, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Muthusrinivasan and Colesky. One having ordinary skill in the art would have found motivation to combine the PII detection of Muthusrinivasan with the “Hide” strategy of Colesky to protect PII.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hughes et al. US patent application 2014/0115710 teaches a privacy server that replaces PII in communication by random token or identifier (i.e., symbolic link).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163